PER CURIAM.
This is an appeal from an order of the trial court denying appellant’s motion to set aside a final judgment entered upon a default.
We have considered the record, briefs and arguments of counsel and have concluded that the trial court did not abuse its discretion in denying the motion to vacate the final judgment and default upon a finding that there was no showing of excusable neglect. See Doctor’s Hospital of Hollywood, Inc. v. Madison, 415 So.2d 84 (Fla. 4th DCA), review denied, 422 So.2d 842 (Fla.1982); Schwab & Co. v. Breezy Bay, Inc., 360 So.2d 117 (Fla. 3d DCA 1978).
No abuse of discretion having been shown, the order under review is AFFIRMED.